DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a receiver for receiving Quadrature Amplitude Modulated (QAM) symbols from a transmitter via a transmission path, the receiver comprising: a demodulator configured to down-convert an incoming Radio Frequency (RF) signal to a baseband signal and convert said baseband signal to digital samples, and output said digital samples; and a demapper coupled to receive the digital samples output from the demodulator and configured to output data encoded in QAM symbols, wherein the demapper is configured to determine from a constellation of QAM symbols a subset of QAM symbols that a digital sample from said demodulator may represent; apply an offset to each QAM symbol in the subset of QAM symbols of the constellation to result in a subset of offset QAM symbols; determine which QAM symbol in the subset of offset QAM symbols the digital sample most likely represents; and output data representing a determined QAM symbol.  The closest prior art, Shin (US 2012/0250805 A1) discloses a method of demodulating a quadrature amplitude modulation signal comprises selecting candidate point from a rotated constellation based on channel determine from a constellation of QAM symbols a subset of QAM symbols that a digital sample from said demodulator may represent; apply an offset to each QAM symbol in the subset of QAM symbols of the constellation to result in a subset of offset QAM symbols; determine which QAM symbol in the subset of offset QAM symbols the digital sample most likely represents; and output data representing a determined QAM symbol.  These distinct features have been added to independent claim 1, and similar features have been added to independent claims 8 and 15, thus rendering claims 1-20 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (US 2012/0250805 A1) discloses a method of demodulating a quadrature amplitude modulation signal comprises selecting candidate point from a rotated constellation based on channel response and demapped the received QAM signal by log-likelihood ratios.
Rosenhouse (US 2014/0003546 A1) discloses an adaptive slicer and constellations for QAM communications.

Bench et al. (US 9,634,878 B1) discloses a systems and methods for data transfer using self-synchronizing quadrature amplitude modulation . 
Bae et al. (US 2012/0307942 A1) discloses an apparatus and method for soft demapping.
Zogakis (US 2004/0264618 A1) discloses a trellis decoding with finite constellation boundaries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/15/2022